DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a seal assembly having the details, as set forth in claims that include elements such as A seal assembly comprising an annular mating ring with a sliding surface and an annular sealing ring with a sliding surface, the sliding surfaces facing each other, being relatively rotatable with respect to each other, and being capable of sealing a sealed fluid present on one radial side of each sliding surface, wherein the sliding surface of at least one of the mating ring and the seal ring has therein a plurality of multi-stepped recess portions arranged in a circumferential direction and relative rotation and sliding of the mating ring and the seal ring causes the multi-stepped recess portions to generate a dynamic pressure. wherein each of the multi-stepped recess portions is formed in a stepwise shape in a cross-sectional view by a dynamic pressure recess portion and a static pressure recess portion with the dynamic pressure recess portion surrounding the static pressure recess portion deeper than the dynamic pressure recess portion, and wherein the dynamic pressure recess portion and the static pressure recess 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675